Citation Nr: 0813520	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-38 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a service-connected 
right ankle disability.

2.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right ankle disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The appellant had active duty from September 2, 1975 to 
October 21, 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that he has low back and left ankle 
disabilities secondary to his service-connected right ankle 
disability.  VA treatment records dated in January 2000 show 
that the veteran complained of low back pain; however, there 
was no reported diagnosis.  Moreover, when the veteran 
underwent VA examination in August 2003, the nurse 
practitioner reported conflicting information regarding a 
left ankle disability.  X-ray of the left ankle taken at that 
time was unremarkable; however, the examination included a 
diagnosis of minimal degenerative joint disease with a mild 
malleolar spur of the left ankle.  While it appears that the 
nurse practitioner may have mistakenly diagnosed a left ankle 
disorder, the Board cannot make such a determination without 
further information.  Further examination and opinion is 
needed.  

The veteran also claims that he should be granted a TDIU.  
The veteran has reported that he is receiving Social Security 
Administration (SSA) benefits.  In 2003, the RO attempted to 
obtain records associated with these benefits.  In a March 
2003 Report of Contact, it was reported that SSA had copies 
of the veteran's records, but needed additional information 
concerning the preferred method of transferring the reports 
to the RO; however, in June 2003, SSA indicated that his 
records were unavailable at that time.  The veteran continues 
to report that he is receiving SSA benefits (see April 2007 
VA outpatient records).  A SSA inquiry by the RO in February 
2007 shows that the veteran is receiving SSA benefits.  
However, (as reported in an August 2007 supplemental 
statement of the case (SSOC)) an August 2007 inquiry did not 
show that he was receiving benefits.  The RO/AMC should 
attempt to clarify the veteran's status regarding SSA 
benefits and make another attempt to obtain records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
for all recent treatment records of left 
ankle and low back pathology to be 
gathered for review prior to entry of the 
opinion(s) below.  If records are 
identified that can not be obtained, 
attempts made to obtain the records should 
be documented in the claims folder.

2.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.

3.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of any left ankle or back 
disability manifested by pain.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the examination 
report.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the veteran has 
a chronic left ankle or low back 
disability caused or aggravated by the 
service connected right ankle disability.  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  A complete rational for any 
opinion expressed should be included in 
the report.

4.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



